Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Japan Patent document No. 2017-127,887 discloses an apparatus for use with a workpiece having a surface within a cavity in the workpiece (an inner surface of a pipe, see paragraphs 7 and 15), comprising: a tubular body (laser peening head 20, see paragraph 16 and 17 and figure 4, with a laser transmission member (element 31) with an optical device (element 32, a condensing member and element 33, a deflecting member, see paragraph 17 and figure 4) and a cylindrical member (element 30, see figure 4 and paragraphs 20 and 25) that supplies water , but element 30 is not disclosed as a peripheral wall or part of a peripheral wall.  Regarding claim 1, none of the references of record discloses or suggests, alone or in combination, “An apparatus for use with a workpiece having a surface within a cavity in the workpiece, comprising: a tubular body configured for insertion longitudinally inward of the cavity beside the inner surface of the workpiece, including a peripheral wall bounding a laser beam delivery channel, with an aperture reaching outward from the laser beam delivery channel through the peripheral wall; … ; wherein the peripheral wall has thickness and has internal surfaces defining a water delivery channel that is located within the thickness of the peripheral wall, the water delivery channel reaching through the peripheral wall longitudinally to the aperture and configured to convey a stream of overlay water to the aperture.”. Dependent claims 2-5 are allowable at least for the same reason as claim 1.   Regarding claim 6, none of the references of record discloses or suggests, alone or in combination, “An apparatus for use with a workpiece having a surface within a cavity in the workpiece, comprising:  a laser beam delivery device configured for insertion in the cavity beside the inner surface of the workpiece, including a peripheral wall bounding a laser beam delivery channel, with an aperture reaching outward from the laser beam delivery channel through the peripheral wall, …”.  Dependent claims 7-16 are allowable for at least the same reason as claim 6.  Regarding claim 17, none of the references of record discloses or suggests, alone or in combination, “An apparatus for use with a workpiece having an outer surface with an opening and an inner surface defining a cavity reaching inward from the opening, comprising:
a laser beam delivery device configured for insertion inward of the cavity beside the inner surface of the workpiece, including a peripheral wall bounding a laser beam delivery channel, with an aperture reaching outward from the laser beam delivery channel through the peripheral wall, …”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761